Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 7 September 1781
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                  
                     Dear Sir
                     Head Qrs Head of Elk 7 Septr 1781
                  
                  I am made happy by the receipt of your Letter of the 2nd Inst. and the other Dispatches announcing the arrival of the Count de Grasse.
                  Nothing now gives me uneasiness but the two things you mention, not hearing from the Count de Barras who sailed the 24th of Augst, and the resolution for the departure of the fleet at a certain time.  Our measures must be forced, & every intermediate moment employed to the greatest advantage.
                  The want of a sufficient number of transports to carry our whole Force & apparatus from this place at once, is a great misfortune.  We will however hurry on the Troops & Preparations for the intended operation as much as possible.  The heavy Ordnance & necessary Stores will be forwarded immediately & the Van of the American & French Armies, consisting of 1000 men each will I hope be embarked tomorrow, the remainder of the aAmy will move by land to Baltimore without delay as you advise; and I shall come forward myself with all possible expedition.  I am Dear Sir with great personal regd & esteem your Most Obedt Servt.
                  
               